       Case 1:20-cv-11888-PBS Document 1 Filed 10/20/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


MADELINE LECOQ,                                 )
    Plaintiff,                                  )
                                                )          Civil Action No. 20-11888
v.                                              )
                                                )          COMPLAINT
CHAPPAQUIDDICK FERRY, INC. as owners            )
of the M/V ON TIME II,                          )
        Defendant.                              )



                                      THE PARTIES

1.   The plaintiff, Madeline LeCoq, resides in Edgartown, Massachusetts and at all times

     hereinafter referred to, was serving as a member of the crew of the M/V ON TIME II.

2.   The defendant, CHAPPAQUIDDICK FERRY, INC., is a duly organized corporation

     existing under the laws of Massachusetts, and at all times hereinafter referred to, owned,

     operated and/or controlled the M/V ON TIME II which did business in the

     Commonwealth of Massachusetts and employed the plaintiff.



                                     JURISDICTION

3.   This is a case of maritime jurisdiction pursuant to 28 U.S.C. § 1333(1).
        Case 1:20-cv-11888-PBS Document 1 Filed 10/20/20 Page 2 of 4



                               FACTUAL ALLEGATIONS

4.   On or about December 3, 2017 the plaintiff was in the employ of the defendant as a

     seaman and member of the crew of the M/V ON TIME II.

5.   The Plaintiff was jumpstarting a Jeep on board the vessel and grabbed the jumpbox that

     was located on the Jeep’s engine. Ms. LeCoq lifted the pack and injured her shoulder due

     to the weight of the jumpbox.



                                          COUNT I
                                         JONES ACT
                                         (Negligence)

6.   Paragraphs 1-5 are realleged and incorporated herein.

7.   The injuries sustained by the plaintiff were caused by the fault of the defendant, its

     agents, or servants as follows:

            a)      Failure to use due care to provide and
                    maintain a seaworthy vessel with safe
                    and proper appliances;

            b)      Failure to use due care to make
                    reasonable and periodic inspection of
                    said vessel, its equipment and
                    appliances;

            c)      Failure to use due care to furnish the
                    plaintiff with a reasonably safe place
                    in which to perform his work;

            d)      Failure and negligence of fellow
                    employees;

            e)      Failure and negligence in other
                    respects that will be shown at the trial.

8.   As a result of the said injuries, the plaintiff has suffered great pain of body and anguish of

     mind, lost a great deal of time from her usual work, incurred medical and hospital



                                               2
           Case 1:20-cv-11888-PBS Document 1 Filed 10/20/20 Page 3 of 4



      expenses, and has suffered and will suffer other damages as will be shown at the trial.

9.    This cause of action is brought under the Merchant Marine Act of 1920, commonly called

      the Jones Act. 46 U.S.C App. § 30104.

                                    REQUEST FOR RELIEF

      a)       Under Count I, that this court enters judgment in favor of the plaintiff against the

               defendant.

      b)       For such other relief as this court deems appropriate.



                                        COUNT II
                                 GENERAL MARITIME LAW
                                     (Unseaworthiness)

10.   Paragraphs 1-9 are realleged and incorporated herein.

11.   The injuries sustained by the plaintiff were caused by the unseaworthiness of the

      defendant’s vessel, its appliances, appurtenances and equipment.

12.   As a result of the said injuries, plaintiff has suffered great pain of body and anguish of

      mind, lost a great deal of time from her usual work, incurred medical and hospital

      expenses, and has suffered and will continue to suffer other damages as will be shown at

      trial.

13.   This cause of action is brought under the General Maritime Law based upon

      unseaworthiness and is for the same cause of action as Count I.

                                    REQUEST FOR RELIEF

      a)       Under Count II, that this court enters judgment in favor of the plaintiff against the

               defendant.

      b)       For such other relief as this court deems appropriate.




                                                 3
            Case 1:20-cv-11888-PBS Document 1 Filed 10/20/20 Page 4 of 4




                                        COUNT III
                                 GENERAL MARITIME LAW
                                   (Maintenance and Cure)

14.    Paragraphs 1-13 are realleged and incorporated herein.

15.    As a result of her injuries, the plaintiff has incurred expenses for her maintenance and

       cure and will continue to do so all to her damage.

                                    REQUEST FOR RELIEF

       a)      Under Count III, that this court enter judgment in favor of the plaintiff against the

               defendant.

       b)      For such other relief as this court deems appropriate.



               PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS.



Respectfully submitted
For Plaintiff,


/s/ Brian Keane
Brian Keane, BBO #656717
Keane Law Group, P.C.
110 K Street, Suite 330
Boston, MA 02127
617-313-2900
bkeane@keanelawgroup.com




                                                 4
